DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 Mar 2021 has been entered.

 Response to Arguments
Applicant’s arguments, see Remarks page 7 last line, filed 24 Mar 2021, with respect to claims 1, 4-13, 16 and 18-21 have been fully considered and are persuasive.  The rejections of 24 Nov 2020 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of Varkey in view of Romer. The examiner would prefer to further explain the obvious combination of Varkey and Romer. The metallic tensile members (continuously bonded within the polymeric jacketing system) of Varkey would be removed and replaced with 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-13, 16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Varkey (US 20140158380) in view of Romer et al. (US 20170110220).
Regarding claim 1, Varkey discloses a method for providing power to an artificial lift system (abstract), the method comprising: 
providing at least two conductors (Fig 9 #922), each conductor being an insulated conductor having insulating material (#923) surrounding such conductor; 
encasing the at least two conductors with a filler material (#924), the filler material being in direct contact (Fig 9) with the insulating material; 
surrounding the at least two conductors with a sole strength member (Varkey’s matrix jacket #927) comprising metallic tensile strength members within a matrix of a polymeric material (¶0055 – “continuously bonded polymeric jacketing system”), to form a power cable (Fig 9 #920), 

connecting (¶0005) the power cable to the artificial lift system such that a weight of the power cable and a weight of the artificial lift system is transferred to the composite fiber jacket of the power cable (Varkey discloses – “strength members to allow it to carry the weight of a tool string [e.g. an ESP tool string] and the cable itself and may include a readily sealable smooth circular profile” - ¶0020 last three lines).
Varkey discloses using metallic strength members in a bonded polymeric jacketing system; however Varkey does not disclose using synthetic fiber contained with the disclosed polymeric matrix for the strength members.
Romer teaches a light-weight non-conductive, synthetic material having a high tensile strength of at least 2,000 MPa during load bearing - ¶0034. Further teaching –“a non-conductive, polymeric, load bearing material”.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, given the teaching of Romer, to replace the heavy high tensile strength metallic material of Varkey, with the light weight high strength material of Romer, for the purpose of manufacturing a lighter cable that would 
Regarding claim 4, the combination of Varkey and Romer both disclose. (Original) The method of claim 1, wherein the composite fiber jacket is a flexible member, the method further comprising deploying the power cable from a spool to lower the artificial lift system into a wellbore.  
Regarding claim(s) 5, 11 and 20, Varkey discloses a pump deployment cable but does not disclose any weight requirements (specifically wherein the power cable supports the weight of the artificial life system in a range of 20,000 to 40,000 lbf).
Romer of the combination discloses wherein the power cable (#920) supports the weight of the artificial lift system in a range of 20,000 to 40,000 lbf (¶0029 – “a typical wireline has a break strength of about 20,000 lb”).
It would have been obvious to one having ordinary skill in the art, given the teaching of Romer to manufacture the power cable to at least the typical weight requirements of the typical expectations in the art and to modify the break strength as designed (e.g. for extremely deep wells), since the optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).  
claim 6, the combination discloses wherein surrounding the at least two conductors [#922] with the composite fiber jacket [#927] includes surrounding (Varkey Fig 9) the at least two conductors with the composite fiber jacket that includes a synthetic fiber combined with a polymeric material (Varkey #927 and “strength members in a continuously bonded polymeric jacketing system and a smooth, easily sealable outer polymer jacket”).  
Regarding claim(s) 7 and 18, Varkey discloses a pump deployment cable using metallic strength members, further disclosing  “As an example, a polymer may be employed to protect layers of wire strength members. Examples of polymer can include a protective polymeric coating that is applied to each strand of wire for corrosion protection. As an example, one or more of the following coatings may be used: fluoropolymer coating, FEP, Tefzel ™, PFA, PTFE, MFA, PEEK OR PEK with fluoropolymer combination, PPS and PTFE combination, and natural or synthetic rubber coating” – (¶0071); however does not disclose wherein the strength members are synthetic fiber is selected from a group consisting of carbon fiber, glass fiber, Kevlar ™, Vectran ™ and combinations thereof and the polymeric material is selected from a group consisting of resin, expoxy, PEEK and combinations.
Romer of the combination discloses where the synthetic fiber includes a material selected from a group consisting of carbon fiber, glass fiber, Kevlar TM, Vectran TM, (Romer ¶0033) and combinations thereof, and the polymeric material is selected from a group consisting of resin, epoxy, PEEK, and combinations 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize the selection of a known material 
Regarding claim 8, Varkey discloses a method for providing power to an artificial lift system for producing fluids (¶0004) from or injecting fluids to a subterranean well, the method comprising: 
providing at least two conductors (Fig 9 #922), each conductor being an insulated conductor having insulating material (#923) surrounding such conductor; -3- 
#8029102.1surrounding the at least two conductors with a sole strength member consisting essentially of a composite fiber jacket (#927 matrix including strength members) to form a power cable (#920), and where the composite (interpreted as made up of various parts) fiber jacket is formed entirely of a composite material that includes a metallic strength member contained within a matrix of a polyether ether ketone [PEEK], the polyether ether ketone binding (¶0071) the metallic strength member within the matrix, the composite fiber jacket being an outermost member (Varkey - Fig 9) of the power cable and having a substantially smooth exterior surface (abstract); 
connecting (title – ‘Pump Deployment via Cable’) the power cable to the artificial lift system such that a weight of the power cable and a weight of the artificial lift system is transferred to the composite fiber jacket of the power cable (Varkey discloses – “strength members to allow it to carry the weight of a tool string [e.g. an ESP tool string] and the cable itself and may include a readily sealable smooth circular profile” - ¶0020); 
lowering (¶0021 – “lower an ESP into a live well using a smooth-jacketed ESP cable”) the artificial lift system into a wellbore with the power cable; and 

Varkey discloses using metallic strength members in a bonded polymeric jacketing system; however Varkey does not disclose using synthetic fiber contained with the disclosed polymeric matrix for the strength members.
Romer teaches a light-weight non-conductive, synthetic material having a high tensile strength of at least 2,000 MPa during load bearing - ¶0034. Further teaching –“a non-conductive, polymeric, load bearing material”.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, given the teaching of Romer, to replace the heavy high tensile strength metallic material of Varkey, with the light weight high strength material of Romer, for the purpose of manufacturing a lighter cable that would be easier to handle and longer cables lengths could be wound on the same size spool without additional concerns for crushing the innermost layer or the spool. Also in addition, a lighter cable would also reduce the tensile strength requirement for pulling the cable back out of the wellbore, since the substitution would have yielded predictable results, namely support the weight of the downhole tool and cable as it is lowered in the borehole. 
Regarding claim 9, Varkey of the combination discloses further comprising before surrounding the at least two conductors with the composite fiber jacket (Varkey #927), encasing the at least two conductors [#922] with a filler material (#924), and 
Regarding claim(s) 10 and 16, the combination of Varkey and Romer both disclose wherein the composite fiber jacket is a flexible member and lowering the artificial lift system into the wellbore with the power cable includes deploying the power cable from a spool (Varkey #646 and Romer Fig 2).  
Regarding claim 12, the combination of Varkey and Romer both disclose further comprising retrieving the artificial lift system from the wellbore with the power cable. Varkey ¶0062 – “strength member may be formed from a variety of materials, for example, to provide sufficient integrity to assist in supporting weight of both a cable and a downhole assembly during conveyance (e.g. downhole, retrieval, etc.)” and Romer (Fig 5 or “power cable #300 is designed to reside and operate within a wellbore”). 
Regarding claim 13, Varkey discloses a system for providing power to an artificial lift system, the system comprising: 
a power cable (#920) having at least two conductors (#922), each conductor being an insulated conductor having insulating material (#923) surrounding and in direct contact with such conductor; 
a filler material (#924) encasing the at least two conductors, the filler material being in direct contact (Fig 9) with the insulating material; and 
a sole strength member consisting essentially of a composite fiber jacket (#927 – matrix with strength member within a polymeric material) surrounding the filler material [#924], the composite fiber jacket consisting only of tensile strength member contained 
the composite fiber jacket (#927 with outer surface #928) being an outermost member (Fig 9) of the power cable and having a substantially smooth exterior surface (¶0055 – “metallic strength members in a continuously bonded polymeric jacketing system and a smooth, easily sealable outer polymer jacket”), the composite fiber jacket further being in direct contact (Fig 9) with the filler material, and having a strength to support a weight of the power cable and a weight of the artificial lift system (¶0060 – “a cable may have sufficient strength to provide support during conveyance and use, to provide power and/or data transmission with respect to an electric submersible pumping system, and to withstand the conditions of long-term exposure to the downhole environment”).  
Varkey discloses using metallic strength members in a bonded polymeric jacketing system; however Varkey does not disclose using synthetic fiber contained with the disclosed polymeric matrix for the strength members.
Romer teaches a light-weight non-conductive, synthetic material having a high tensile strength of at least 2,000 MPa during load bearing - ¶0034. Further teaching –“a non-conductive, polymeric, load bearing material”.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, given the teaching of Romer, to replace the heavy high tensile strength metallic material of Varkey, with the light weight high strength material of Romer, for the purpose of manufacturing a lighter cable that would be easier to handle and longer cables lengths could be wound on the same size spool 
Regarding claim 19, Varkey discloses a pump deployment cable; however does not disclose wherein an outer diameter of the composite fiber jacket is in a range of 0.5 – 2.5 inches.
Romer of the combination discloses “downhole power cables are frequently 7/16 inch wireline cables; however it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the size to any design specification, since a change in the size of a prior art device is a design consideration within the skill of the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claim 21, Varkey of the combination discloses wherein the number of the at least two conductors (#922) is not greater than three conductors (Fig 9).

Claim(s) 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Varkey and Romer as applied to claim 13 above, and further in view of Morrison et al. (USP 9,074,592).
Regarding claim(s) 14 arid 15, the combination discloses the system of claim 13; however does not disclose, teach or suggest a connecting member securing an end 
Morrison teaches a connecting member (#620 rope socket housing), the connecting member securing an end of the power cable (#610 equivalent to #400/502) to the artificial lift system (Fig 6 #660 - pump) and oriented to transfer the weight of the artificial lift system to ‘a polymer layer comprising strength member' of the power cable (Col 9 line 8-19 “the cable is then pulled until the pump unseats”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Morrison, to modify the cable of the combination such the weight of the artificial lift system is transferred to the strength member of the cable for the purpose of be capable to supporting the weight, without cable separation.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        13 Apr 2021